Title: From George Washington to William Pearce, November 1796
From: Washington, George
To: Pearce, William


                        
                            
                                November 1796
                            
                        
                        Get a Scythe & cradle from the Eastern shore of Mr Pearce, by wch to
                            make others for catching the Grain, as cut, in the hand.
                        See the Letters to Mr Christopher & Mr Jno. Cowper dated the 4th of
                            Septr 1794 for Informn respg the payment for Norfleets Land.
                        Also the Letter to Mr Jno. Lewis on the same subject on whom a call is to be
                            made for settlem.—8th Sep. 1794.
                        A Letter to the Honble Jas Ross dated 13th Sepr 1794 acknowledges the rect of
                            £267 on acct of Colo. Cannons Bond. In a letter to Mr Lear of the 22d Decr 1794 some old Papers relative to
                            the River Potomack—ask for them.
                        Colo. John Cannon in a letter written to him the 27th June 1795 is directed to
                            deliver to Mr Ross, the surveys of all my lands, and entreated to make a final settlement of
                            matters with Mr Chas Morgan.
                        Mr Chas Morgan in a letter written to him 28th June 1795 Is requested to press
                            Colo. Cannon for this settlement & to tell the Tenants that delivering Wheat at his
                            Mill will not exonerate them from paymt of their Rents.
                        
                        Wrote on the 14th of Novr 1796 to my Nephew Colo. W. A. Washington for the
                            Genealogical descent from L. Washington & the Inscriptions on the Tombs at Bridge
                            Creek without havg recd any Answer—to send to Sir J.H.
                        
                    